Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 and 17 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 10/4/21 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election without traverse of Group I and the species gene encoding SEQ ID NO: 10 is acknowledged.
Claims 9-16 drawn to Group II and III are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/22.




EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amanda Casales on 8/8/22.

 The application has been amended as follows: 
3.	(Currently amended)  A method to enrich a bacterial population in bacteriophage-insensitive mutants (BIMs) other than BIMs due to a given CRISPR-Cas system, comprising:
1) providing a bacterial population comprising a bacterial strain, the genome of which contains a given class 2 type II CRISPR-Cas system, which is known to be active against target nucleic acids;
2) expressing in said bacterial strain a gene encoding a protein which interferes with a function of said given class 2 type II CRISPR-Cas system;
3) exposing said bacterial strain of step 2) to a virulent phage; and
4) selecting BIMs, 
wherein the selected BIMs have acquired resistance to said phage by a mechanism other than the given class 2 type II CRISPR-Cas system.

4.	(Currently Amended)  The method according to claim 1
7.	(Currently Amended)  The method according to claim 1

8.	(Currently Amended)  The method according to claim 1

18.	(New)  The method according to claim 3, wherein said protein which interferes with a function of a given class 2 type II CRISPR-Cas system is a protein which interferes with the interference function of a class 2 type II CRISPR-Cas system and downmodulates the activity of a Cas9 protein component of said class 2 type II CRISPR-Cas system.
 
19.	(New)  The method according to claim 18, wherein said protein downmodulates the activity of a Cas9 protein of a Gram-positive bacterium.

20.	(New)  The method according to claim 19, wherein said protein downmodulates the activity of a Cas9 protein of a Streptococcus genus strain or a Streptococcus pyogenes strain.

21.	(New)  The method according to claim 3, wherein said protein which interferes with a function of said given class 2 type II CRISPR-Cas system is a protein, which has the sequence as defined in SEQ ID NO: 10 or has a sequence having at least 70% similarity with SEQ ID NO:  10 or has a sequence having at least 90% identity with SEQ ID NO: 10.

22.	(New)  The method according to claim 3, wherein said bacterial strain is a Gram-positive bacterial strain.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Pawluk et al. Cell 167, 1829-1838, December 15, 2016 (cited in IDS) and Rauch et al. 2017, Cell 168, 150-158 (cited in IDS) and Kouwen et al. WO 2016/012552 cited in IDS
Pawluk et al discloses the  discovery of “anti-CRISPR” bacteriophage proteins that inhibit class 2 type CRISPR-Cas system (i.e. CRISPR-Cas9) and are off switches for CRISPR-Cas9.  Rauch et al disclose inhibition of CRISPR-Cas9 with bacteriophage proteins. 
Kouwen et al disclose a method for selection for bacteriophage insensitive mutants of S. thermophilus comprising inactivating the CRISPR resistance mechanism in said bacteria and exposing the bacteria to bacteriophage and isolating bacteriophage insensitive mutants. The inactivation of the CRISPR resistance is by transcribing an introduced CAS gene into the corresponding antisense RNA or by introducing into the parent strain DNA constructs comprising inactive Cas9 protein and one or more guide RNAs (sgRNAs) so that the formed inactive Cas9-sgRNA complex binds to DNA elements complementary to the sgRNA and may cause a steric block that halts transcription by RNA polymerase, resulting in repression of the cas9 gene (see page 4-5 pf Kouwen et al).
Neither Pawluk et al or Rauch et al disclose the instant method of selecting bacteriophage insensitive mutants by expressing  a protein which interferes with a function of a given class 2 type II CRISPR protein in a bacterial strain the gene of which contains a given class 2 type II CRISPR-Cas system which is known to be active against target nucleic acids, exposing said bacteria strain to a virulent phage and selecting bacteriophage insensitive mutants wherein the bacteriophage sensitive mutants have acquired a resistance to said phage by a mechanism other than the given class 2 type II CRISPR-Cas system. Kouwen et al uses antisense CAS RNA or inactive Cas9-sgRNA complex as the cas inactivating mechanism as opposed to a protein which interferes with a function of said give CRISPR-Cas system (“a protein which interferes with a function of said give CRISPR-Cas system” are called anti-CRISPR proteins -see instant specification at paragraph 35)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status of the Claims
Claims 1-8 and 17-22 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645